                      Case 2:17-cv-02896-JCM-EJY Document 109 Filed 01/22/21 Page 1 of 1



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7     THE BANK OF NEW YORK MELLON,                            Case No. 2:17-CV-2896 JCM (EJY)
                 8                                           Plaintiff(s),                    ORDER
                 9            v.
               10      TAYLOR WALES, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of Bank of New York Mellon v. Wales et al,
               14     2:17-cv-02896-JCM-EJY. All defending parties were terminated via various stipulations of
               15     dismissal in June 2020 with the exception of defendants Los Prados Community Association
               16     and First California Mortgage Company. (ECF Nos. 104, 108). There has been no action
               17     taken in this case since.
               18            Accordingly,
               19            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff Bank of New
               20     York Mellon shall, within twenty-one (21) days from the entry of this order, file the appropriate
               21     motions or stipulations to bring this case to a close.
               22            DATED January 22, 2021.
               23
                                                                    __________________________________________
               24                                                   UNITED STATES DISTRICT JUDGE

               25
               26
               27
               28

James C. Mahan
U.S. District Judge
